DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive.  Applicant asserts that one of ordinary skill in the art would not have recognized as obvious to modify the apparatus of Moon to have the claimed upward extending vertical projected portion because Watson teaches that its lip is to prevent a detergent bottle from sliding off due to the downward facing angle of the dispensing aid, and Moon does not teach that its space for receiving tanks is angled.  However, Watson teaches, “In an embodiment, the lip 110 extends upward at a length sufficient to hold, or prevent from sliding past the front surface” (para. 21; see fig. 1) and further teaches that the angled surface 108 may be at an angle as little as 2 degrees (para. 24).  From the totality of the teachings of Watson, it would have been clear to one of ordinary skill in the art that the lip can function to hold a container even when a sliding force due to the angled surface is nominal.  Furthermore, one of ordinary skill in the art would have recognized that a lip (i.e. a vertically extending projecting portion) serves a well-known purpose of holding containers or other objects in place regardless of whether the container’s resting surface is angled relative to horizontal.

Response to Amendments
Amendments to the claims overcome the rejection of claims 4 and 15 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
	
The rejections of claims 1-3, 5, 8-14, 18, and 21-25 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20120292346 by Watson et al.
As to claim 1, Moon teaches a clothes treatment apparatus comprising a cabinet 10 (fig. 1) defining an opening at a front side; a door 14 (fig. 1; also door panel cover of door module 60 may be the claimed door, fig. 5); a treatment chamber 12; a cycle chamber 20 (fig. 5) below the treatment chamber; a tank module frame (fig. 5, any of the shown components can indicate a frame) forward of the cycle chamber and that defines a tank installation space (see fig. 25) in which a water supply tank 62 and a drainage tank 63 are received (fig. 25), wherein a bottom of the installation space supports the tanks based on the tanks being in the space (fig. 5, tanks supported by door module 60; or fig. 25, tanks supported by the bottom of the depicted space); a steam unit 30 (fig. 5) in the cycle chamber; and a heat pump unit 22 (see also para. 84), wherein the water supply tank is separably received in the tank installation space (fig. 25) and is connected to the steam unit and defines a first water storing space for supplying water to the steam unit, wherein the drainage tank is separably installed in the tank installation space (fig. 25) and defines a second water storing space for storing condensed water, and wherein when the door is open at least part of the fronts of the tanks is exposed to an outside of the cabinet (fig. 25).
Moon does not teach a projected portion extending vertically upward from a front of the bottom of the tank installation space.  However, one of ordinary skill in the art would have recognized as obvious to have a projecting portion.  Watson teaches that a projected portion (i.e. lip) extending vertically upward from a front portion of the bottom of a tank installation space in order to hold the tank and prevent it from sliding past the front surface (para. 21; see lip 110, fig. 1).  One of ordinary skill in the art would have been motivated to modify the apparatus taught by Moon to have the claimed projected portion to realize the benefits taught by Watson.  Upon this modification, the front face of the projected portion would be exposed to an outside of the cabinet when the door is opened.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Moon teaches that the tank module frame is in front of an inlet duct 29 (fig. 5) that partitions a tank installation space and the cycle chamber, the water supply and drainage tanks are separably mounted in the tank installation space (fig. 25).
As to claim 3, Moon teaches tanks that can be separated from the tank installation space by rotation around a lower front of the tanks based on pulling the tanks’ grips (fig. 25).
As to claim 5, Moon teaches that the water supply and drainage tanks are parallel to each other and the front sides of the tanks face an inner side of the door (see figs. 1 and 25).
As to claim 18, Moon teaches that the water supply tank is closer to a first lateral side of the cabinet, and the steam unit 32 is located closer to the first lateral side (fig. 5).
As to claims 22-24, Watson teaches a front of its tank that is not precisely coplanar with the front face of the projected portion (fig. 2).  However, one of ordinary skill in the art would have recognized as obvious that the claimed shape of the tanks in structural relationship with the projected part is a matter of design choice absent persuasive evidence that the particular claimed configuration is critically significant or presents unexpected results.  See MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to claim 25, upon the obvious modification discussed above, at least a portion of the tanks would be behind the projected portion so that the projected portion may hold the tanks, as taught by Watson. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20120292346 by Watson et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20100236091 by Dittmer et al.
As to claim 8, Moon teaches tank level sensors to determine an amount of water in the tanks (para. 217) but is silent as to the particular structure of the level sensors.  However, Dittmer teaches a water level sensor in a clothes treatment apparatus (abstract).  Dittmer specifically teaches a float 3 in a float case (guide housings 10/11, fig. 3) inside the tank, the float 3 that moving up and down due to buoyancy along the float case.  Dittmer further teaches magnetic sensors S to detect the float (para. 15).  One of ordinary skill in the art would recognize as obvious to modify the sensors taught by Moon to have the sensor structure taught by Dittmer.  Dittmer teaches that its sensor provides the advantages of low cost, almost trouble-free operation, and restricted possibility of tampers (paras. 27-30).  One of ordinary skill in the art would be motivated to modify Moon for these reasons.
Furthermore, one of ordinary skill in the art would have recognized as obvious to locate the sensor on the tank module frame.  Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  Dittmer teaches that it is important to monitor the insertion status of the tanks in order to prevent overflow or water damage (para. 2).  One of ordinary skill in the art would have thus been motivated to install the sensor on the tank module frame in order to monitor the insertion status of the tanks to prevent overflow or water damage, as taught by Dittmer.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20120292346 by Watson et al. and U.S. Patent Application Publication 20100236091 by Dittmer et al. as applied to claim 8 above, and further in view of U.S. Patent Application Publication 20060000111 by Cho et al.
As to claim 9, Dittmer does not teach that the float case is located at a rear side of the tank.  However, one of ordinary skill in the art would have recognized as obvious to locate the float case in the claimed location.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at an inward surface of the rear side of the tank at which a particular liquid level is to be sensed, in particular, at a level to indicate when the drainage tank will reach capacity by the conclusion of a treatment cycle.  Furthermore, it would have been obvious to locate the sensor at a rear portion in order to retain the benefit of insertion monitoring taught by Dittmer (para. 14) and adapted to the tank installation space of Moon.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, Moon, as modified to have the sensor of Dittmer, does not teach that the magnetic sensors would be located in a rear surface of the tank module frame.  However, one of ordinary skill in the art would have recognized as obvious to locate the sensors in the claimed location.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at a rear side of the tank at which a particular liquid level is to be sensed, in particular, at a level to indicate when the drainage tank will reach capacity by the conclusion of a treatment cycle.  Furthermore, it would have been obvious to locate the sensor at a rear side of the tank module frame in order to retain the benefit of insertion monitoring taught by Dittmer (para. 14).  Therefore, the claimed invention would have been obvious at the time it was filed.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20120292346 by Watson et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110174022 by Ryu et al.
As to claim 11, Moon does not teach that an upper side of the tanks are round.  However, Ryu teaches a clothes treatment apparatus with a tank 70 having an upper rounded portion (figs. 4 and 5).  One of ordinary skill in the art would understand that the rounded portion can reduce interference with an installation space, as demonstrated by fig. 5 of Ryu.  As depicted, the rounded upper portion is necessary to reduce interference with a partition in an installation space.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 12, Moon teaches tanks that would readily be understood to have a water hole (i.e. a fill hole or port) at an upper side, the hole having a cover (i.e. cap); see fig. 25. Additionally water fill holes and covers are well-known in the art and would have been obvious for their expected and typical purpose.
As to claim 13, one of ordinary skill in the art would have understood that given a round shape to an upper side of the tanks, the covers would necessarily have a corresponding round shape in order to cover and seal the respective holes.
As to claim 14, one of ordinary skill in the art would have understood that the weight of the cover would at least contribute to the closing of the hole to form a seal.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20120292346 by Watson et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20090228156 by Hong et al.
As to claim 21, Moon teaches that its tanks have respective grips on upper sides of the tanks that are exposed to the outside of the cabinet when the door is open.  Moon does not teach that the grips are concaved from the front of the tanks to a rear of the tanks.  However, one of ordinary skill in the art would have recognized as obvious to have concaved tank grips.  Hong teaches a clothes treatment apparatus with a water tank having a concave grip 232 (fig. 5).  Hong teaches that its grip configuration allows for the tank to be easily withdrawn (para. 56).  One of ordinary skill in the art would have been motivated to modify the tanks of Moon to have a concave grip to allow for easy withdrawal, as taught by Hong.  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claims 4, 6, 7, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711